ORDER
This matter having been duly presented to the Court, it is ORDERED that JEFFREY R. POCARO of SUMMIT, who was admitted to the bar of this State in 1982, and who was suspended from the practice of law for one year by Order of this Court dated September 7, 1995, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent pay to the Disciplinary Oversight Committee the outstanding administrative costs in the amount of $1,728 beginning on August 1, 1996, and on the first day of each month in equal monthly installments of $143.59, until the costs are paid in full.